internal_revenue_service number release date index number ---------------------------- ------------------------------ -------------------------------------------- re ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-102552-10 date date ---------------------- --------------------------------------------------------------------------------- --------------------------- ----------------------- ------------------- ------------------- ---------------------------------------------------------------------------- ---------------------------- ------------------------------------------------------------------------------------- ---------------------- ------------------------------------------------------------------------------- ---------------------- ---------------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------------------- --------------------------------------------------------------- -------------------------- ---------------------------------------------------------------------------------- -------------------------- husband trust date date wife child trust a child trust b child trust c date will trust d trust e trust f date state court date state statute --------------------------------------------------------- date ----------------------- dear ---------- this responds to your date letter requesting rulings on the federal income estate gift and generation-skipping_transfer_tax consequences of the modification and proposed merger of certain trusts plr-102552-10 facts you represent the following facts husband executed trust on date trust became irrevocable upon the death of husband on date a date occurring before date pursuant to the terms of trust upon the death of husband the trust property was divided into three separate and equal trusts one for the benefit of each of child and child 1’s children trust a child and child 2’s children trust b and child and child 3’s children trust c wife predeceased husband on date a date occurring before date pursuant to the terms of will the residue of wife’s estate was divided into three separate and equal trusts one for the benefit of each of child and child 1’s children trust d child and child 2’s children trust e and child and child 3’s children trust f trust b and trust e with respect to child and child 2’s children are the subject of this ruling_request the distribution provisions in trust b and trust e are nearly identical except that trust e provides for an additional distribution subject_to a contingency that has expired it is represented that no person has contributed assets to either trust b or trust e since date or date respectively and there have been no additions actual or constructive to either of trust b or trust e since date or date respectively the pertinent terms of trust b and trust e are as follows the trustee of trust b and trust e shall pay the net_income of the respective trust to child until the complete distribution of that fund or until the prior death of child the trustee of trust b and trust e also shall pay to child in each calendar_year such amounts from the principal of the respective trust as child may direct but not exceeding the value of percent of the principal of the respective trust in both trust b and trust e this lifetime right is not cumulative during any period in which child is not acting as trustee of trust b or trust e the trustee of the respective trust may distribute principal to child as that trustee considers necessary for the support maintenance medical_care and education of child and child 2’s dependents taking into consideration the other income and cash resources known to the trustee to be available to child for these purposes upon the death of child the remaining principal and accrued or undistributed_income of trust b shall be distributed per stirpes to the then living descendants of child if any and otherwise per stirpes to the then living descendants of husband similarly the remaining principal and accrued or undistributed_income of trust e upon the death of child shall be distributed per stirpes to the then living descendants of child if any and otherwise per stirpes to the then living descendants of wife any distributions under these provisions to child or child upon the death of child shall be added plr-102552-10 to the principal of the trusts created for child and child under trust and will any distributions under these provisions to a beneficiary who has not attained the age of vests in that beneficiary immediately but may be retained in trust for the benefit of that beneficiary until the beneficiary attains the age of all trusts created under trust are to terminate at the expiration of twenty-one years after the death of the last to die of husband’s descendants who are living at the time of execution of trust on date all trusts created under will are to terminate at the expiration of twenty-one years after the death of the last to die of wife’s descendants who are living at the time of wife’s death on date husband’s descendants living at the time of execution of trust are the same persons as wife’s descendants living at the time of wife’s death on date child acting in the capacity of trustee of trust b and trust e filed a complaint in state court seeking to modify the terms of trust b and trust e to limit the time child may exercise the power to withdraw to the month of january in each calendar_year rather than at any time during each calendar_year as originally provided on date state court determined that the trustee of trust b and trust e had satisfied the requirements for reforming the trusts under the state law accordingly state court entered an order modifying trust b and trust e to provide that child may only exercise the withdrawal right over the respective trusts during the month of january in each calendar_year state statute provides that the trustee has the power to consolidate two or more trusts having substantially_similar terms into a single trust pursuant to the authority granted by state statute the trustee of trust b and trust e executed a merger of trusts on date in the merger of trusts the trustee of trust b and trust e represents that the trustee has determined that trust b and trust e have substantially_similar terms within the meaning of state statute the merger of trusts further provides that the trustee will transfer all of the assets of trust b as well as any right of trust b to receive additional assets in the future to trust e the trustee of trust e in her capacity as trustee will assume the liabilities of trust b once it is combined with trust e trust b will terminate and the terms of trust e will control the future disposition of trust e and the actions in paragraphs through are subject_to and conditioned upon the receipt of a favorable ruling from the internal_revenue_service on the rulings requested you have requested the following rulings the modification and merger of trust b and trust e will not result in a transfer by child or any beneficiary of trust b or trust e which is subject_to the gift_tax under sec_2501 of the internal_revenue_code plr-102552-10 the modification and merger of trust b and trust e will not cause any trust to lose its grandfathered status under sec_26_2601-1 of the generation-skipping_transfer_tax regulations after the modification and merger of trust b and trust e child will not possess a general_power_of_appointment over the principal of surviving trust e under sec_2041 for federal estate_tax purposes except to the extent of child 2’s unexercised percent withdrawal right over trust e if child dies during the month of january the modification and merger of trust b and trust e will not cause any portion of the assets of surviving trust e to be includible in the gross_estate of child under sec_2036 sec_2037 or sec_2038 no gain_or_loss will be recognized for purposes of sec_61 or sec_1001 as a result of the modification and merger of trust b and trust e law and analysis ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment shall be deemed the transfer of property by the individual possessing the power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate sec_2514 provides that the lapse of a power_of_appointment during the life of the individual possessing the power shall be considered a release of such power the rule shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied in this case each beneficiary will have the same interest in the assets of trust e the surviving trust as he or she had in the assets of trust b and trust e before the plr-102552-10 modification of trust b and trust e and the subsequent merger of trust b into trust e because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the modification and merger no transfer of property for less than adequate_and_full_consideration in money or money’s worth will occur as a result of the modification and proposed merger accordingly based on the facts submitted and representations made we conclude that the modification of trust b and trust e and the merger of trust b into trust e will not cause a beneficiary of surviving trust e to have made a taxable gift under chapter ruling sec_2601 provides that a tax is imposed on every generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless the regulations specifically provide otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust plr-102552-10 sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for grantor’s child and the child’s issue in grantor’s spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse’s trust and grantor’s trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter in this case trust b and trust e are exempt from the gst tax because they were irrevocable on or before date and no actual or constructive additions have been made to trust b or trust e since that date with respect to the modification child continued to have a noncumulative power to withdraw percent of the value of the assets of trust b and trust e after the modification however after the modification the withdrawal right became exercisable only during the month of january of each year rather than at any time during the year the modification does not result in a shift of any beneficial_interest in trust b or trust e to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification further the modification did not extend the time for vesting of any beneficial_interest in trust b or trust e beyond the period provided for in the original trusts with respect to the proposed merger the trustee of trust b and trust e is authorized by state statute to merge the trusts when the terms of the trusts are substantially_similar as they are in this case the merger of the two trusts will not shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation than the persons holding the beneficial interests prior to the merger further the merger will not extend the time for vesting of a beneficial_interest in the trusts beyond the period provided for in the original trusts under these circumstances based on the facts submitted and representations made we conclude that the modification of trust b and trust e and the proposed merger of trust b into trust e will not cause surviving trust e to lose its exempt status for gst purposes plr-102552-10 ruling sec_3 and sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the decedent's gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the three-year period on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to plr-102552-10 sec_2041 provides that with certain exceptions the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_2041 provides that the lapse of a power_of_appointment during the life of the individual possessing the power shall be considered a release of the power this rule applies only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of dollar_figure or percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied in this case based on the facts submitted and representations made the modification and proposed merger of trust b and trust e as described above does not constitute a transfer within the meaning of sec_2036 through and does not cause the exercise or release of a general_power_of_appointment within the meaning of sec_2041 accordingly we conclude that the modification and proposed merger of trust b into trust e will not cause any portion of surviving trust e to be includible in the gross_estate of child under sec_2036 sec_2037 or sec_2038 further we conclude that the modification and proposed merger will not cause child to possess a general_power_of_appointment over any portion of the value of the assets of surviving trust e except to the extent of child 2’s unexercised percent withdrawal right over trust e if child dies in the month of january ruling sec_61 provides that gross_income means all income from whatever source derived including gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized plr-102552-10 under sec_1_1001-1 of the income_tax regulations the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in_kind or in extent is treated as income or loss sustained sec_1_1001-1 provides that a loss is not ordinarily sustained prior to the sale_or_other_disposition of the property for the reason that until such sale_or_other_disposition occurs there remains the possibility that the taxpayer may recover or recoup some of the adjusted_basis of the property until some identifiable_event fixes the actual sustaining of a loss and the amount thereof the loss is not taken into account an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the supreme court held that mortgage loans made to different obligors and secured_by different homes embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite in 419_f2d_999 7th cir aff'g 293_fsupp_1106 n d ill cert_denied 397_us_1041 the court held that a nonrealization event occurs when despite the form of the transaction in substance the taxpayer holds the same property interest after a transaction as before is as secure with respect to the interest after a transaction as before and there is no realistic difference in the value of the property interest held as a result of the transaction in this case state statute clearly authorizes the consolidation by a trustee of or more trusts having substantially_similar terms into a single trust it has been represented that the trustee of the two merging trusts has determined that the terms of the two trusts created for her benefit are substantially_similar in addition no beneficiaries are acquiring new or additional interests in surviving trust e as a result of the merger of trust b into trust e moreover there does not appear to be any reciprocal exchange of legal rights and entitlements involving child or any of the other beneficiaries under the trusts here therefore no exchange has occurred under sec_1001 accordingly there is no material difference in the legal rights and entitlements of child or any other beneficiary following the merger of the two trusts compared to what they had before the merger plr-102552-10 therefore based on the facts submitted and representations made we conclude that the proposed merger of trust b into trust e will not result in the realization under sec_1001 of any gain_or_loss to trust b_trust e child or to any beneficiary of trust b or trust e except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings in this letter pertaining to the federal estate and or generation- skipping transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow acting senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
